                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


TODDLE INN FRANCHISING, LLC,                   )
                                               )
      Plaintiff,                               )
                                               )
                    v.                         ) 2:18-cv-00293-JDL
                                               )
KPJ ASSOCIATES, LLC, et al.,                   )
                                               )
      Defendants.                              )

      ORDER ON PLAINTIFF’S MOTION TO COMPEL ARBITRATION
              AND TO STAY PENDING ARBITRATION

      Plaintiff Toddle Inn Franchising, LLC (“Toddle Inn”) moves pursuant to 9

U.S.C.A. §§ 2-4 (West 2018) to compel arbitration of its claims against Defendants

KPJ Associates, LLC, Kathie L. Murphy, Patrick M. Murphy, and James O. Haskell

(collectively, “KPJ”), and to stay this litigation pending arbitration (ECF No. 16). For

the reasons explained below, I grant the motion.

                           I. FACTUAL BACKGROUND

      Toddle Inn and its affiliate, Toddle Inn Daycare, Inc., operate a franchise

business that grants franchisees the right to own and operate daycare centers under

the Toddle Inn name.       On July 19, 2006, Toddle Inn entered into a Franchise

Agreement with KPJ Associates, LLC, which granted KPJ Associates the right to own

and operate a Toddle Inn daycare center in Kennebunk. The terms of the Franchise

Agreement provided that it would expire ten years from the date it was executed,

subject to renewal by the parties.




                                           1
      The Franchise Agreement also includes an arbitration provision, Section 22.7,

titled “Arbitration” (“the Arbitration Clause”), which provides that all disputes

between the parties will be arbitrated. It states in relevant part:

      All disputes between or among the parties whether now existing or
      arising in the future, including without limitation, any and all claims,
      defenses, counterclaims, cross claims, third party claims and intervenor
      claims, whether or not arising from or related to the negotiation,
      execution and performance of this agreement or the transaction to which
      this agreement relates shall be settled by arbitration under the Federal
      Arbitration Act, as amended, in accordance with the Commercial
      Arbitration Rules of the American Arbitration Association or any
      successor body thereto, before a single arbitrator agreed upon by the
      parties hereto.

ECF No. 3-2 at 37 (all capitalization removed). Section 22.8, titled “Injunctive Relief”

(“the Injunctive Relief Clause”) preserves Toddle Inn’s rights, as the Franchisor, to

pursue injunctive relief:

      Notwithstanding the Arbitration Clause in Section 22.7, Franchisor
      may bring an action for injunctive relief in any court having jurisdiction
      to enforce the Franchisor’s non-competition trademark, and/or
      proprietary rights, in order to avoid irreparable harm to the Franchisor,
      its affiliates, or the franchise system as a whole.

Id. at 38 (all capitalization removed).

      A separate provision of the Franchise Agreement, Section 22.3, titled

“Cumulative Rights and Remedies,” similarly states that nothing in the agreement

bars the Franchisor’s right to obtain injunctive relief, and that no right or remedy

that the agreement confers is exclusive of any other. Id. at 36. Finally, Section 17.6,

titled “Survival of Certain Provisions” (“the Survival Clause”), provides that “[a]ll

obligations of Franchisor and Franchisee which expressly or by their nature survive

the expiration or termination of this Agreement shall continue in full force and effect


                                           2
subsequent to and notwithstanding their expiration or termination and until satisfied

or by their nature expire.” Id. at 27.

      KPJ Associates did not renew the Franchise Agreement after it expired by its

terms on July 19, 2016, but it continued to operate the Kennebunk daycare center

under the Toddle Inn name and pay royalties to Toddle Inn for the next two years.

On Friday, July 27, 2018, KPJ informed Toddle Inn by a letter that KPJ would resign

as a Toddle Inn daycare center effective that evening and would launch a daycare

center known as the Kennebunk Children’s Academy from the same Kennebunk

location beginning on Monday, July 30, 2018.

      On July 31, 2018, Toddle Inn filed this action seeking to enjoin KPJ from

violating the post-termination provisions of the parties’ Franchise Agreement,

including the non-compete clause. The complaint seeks an injunction requiring,

among other things, that KPJ Associates “[p]ay all sums owing to Toddle Inn within

5 days of the Court’s order.” Also, on July 31, Toddle Inn moved for a temporary

restraining order. After a hearing, I denied Toddle Inn’s motion for a temporary

restraining order (“TRO”) by an order dated August 2, 2018. On August 27, Toddle

Inn filed its motion to compel arbitration and to stay these proceedings pending

arbitration.

                               II. LEGAL ANALYSIS

      The Arbitration Clause in the parties’ Franchise Agreement is governed by the

Federal Arbitration Act (FAA).      See generally 9 U.S.C.A. §§ 1-16 (West 2018).

“Federal courts will grant a motion to stay a case and compel arbitration pursuant to



                                          3
the FAA when ‘(i) there exists a written agreement to arbitrate, (ii) the dispute in

question falls within the scope of that arbitration agreement, and (iii) the party

seeking an arbitral forum has not waived its right to arbitration.’” United States v.

Consigli Constr. Co., 873 F. Supp. 2d 409, 412 (D. Me. 2012) (quoting Combined

Energies v. CCI, Inc., 514 F.3d 168, 171 (1st Cir. 2008)). Toddle Inn and KPJ do not

dispute that there is a written agreement to arbitrate, but they do disagree as to

whether that agreement is still in effect and binding.

      Even after a contract has terminated or expired, there is “a presumption in

favor of postexpiration arbitration of matters unless ‘negated expressly or by clear

implication,’” as long as those “matters and disputes aris[e] out of the relation

governed by contract.” Litton Fin. Printing Div., a Div. of Litton Bus. Sys., Inc. v.

N.L.R.B., 501 U.S. 190, 204 (1991) (quoting Nolde Bros. v. Local No. 358, Bakery &

Confectionery Workers Union, AFL-CIO, 430 U.S. 243, 255 (1977)). Furthermore,

“unless the challenge is to the arbitration clause itself, the issue of the contract’s

validity is considered by the arbitrator in the first instance.” Buckeye Check Cashing,

Inc. v. Cardegna, 546 U.S. 440, 445-46, (2006).

      Because the validity of the contract as a whole is a question for the arbitrator,

I do not address it here. Rather, assuming that the contract expired in July 2016, I

address (1) whether the presumption in favor of postexpiration arbitration of the

parties’ dispute has been negated expressly or by clear implication; (2) whether the

dispute falls within the scope of the arbitration agreement; and (3) whether Toddle

Inn has waived its right to arbitration.



                                           4
A.    Presumption in Favor of Postexpiration Arbitration

      The First Circuit has adopted a two-prong analysis for deciding the

postexpiration arbitrability of disputes. South Bay Boston Mgmt. v. Unite Here, Local

26, 587 F.3d 35, 43 (1st Cir. 2009). The court must first “determine if the particular

dispute has its real source in the contract,” and if it does, second, the court “must

consider whether postexpiration arbitration of the issue was negated expressly or by

clear implication.” Id. When deciding whether the parties agreed to arbitrate a

particular dispute, any “ambiguities as to the scope of the arbitration clause itself

[must be] resolved in favor of arbitration.” Dialysis Access Ctr., LLC v. RMS Lifeline,

Inc., 638 F.3d 367, 376 (1st Cir. 2011) (quoting Mastrobuono v. Shearson Lehman

Hutton, Inc., 514 U.S. 52, 62 (1995)).

      Here, the parties’ dispute stems from the post-termination provisions of the

Franchise Agreement, including the non-compete provision in Section 17.2 and KPJ’s

alleged ongoing use of Toddle Inn’s equipment and confidential information. See ECF

No. 1 at ¶¶ 47, 53. The rights that Toddle Inn seeks to vindicate arise from the

Franchise Agreement. The parties’ dispute, therefore, arises from their contract.

      With respect to the second prong, the Franchise Agreement does not expressly

negate postexpiration arbitration.       Therefore, the relevant inquiry is whether

postexpiration arbitration is negated by clear implication. See South Bay Boston

Mgmt., 587 F.3d at 43. KPJ argues that the Arbitration Clause does not survive the

expiration of the Franchise Agreement because, when read together, the Arbitration



                                            5
and Survival Clauses create an ambiguity that should be resolved against Toddle Inn,

as the author of the Franchise Agreement, under state law contract principles. See

Barrett v. McDonald Invs., Inc., 2005 ME 43, ¶ 15, 870 A.2d 146, 149 (“[W]e have long

recognized that ambiguities in a contract are to be interpreted against the drafter.”).

The Survival Clause states that the obligations of the parties “which expressly or by

their nature survive the expiration or termination of this Agreement shall continue

in full force and effect” until they are satisfied or expire. ECF No. 3-2 at 27. KPJ

reasons that because the Survival Clause does not reference the Arbitration Clause,

which, in turn, does not reference the Survival Clause or postexpiration arbitration,

id. at 27, 37-38, the Arbitration Clause does not “expressly” survive expiration and

must survive, if at all, “by its nature.”

       The language of the Arbitration Clause is broad because it is unrestricted as

to the matter of time in general, and the expiration of the Agreement in particular.

Read together, the Arbitration Clause and the Survival Clause clearly imply that the

parties are obligated to arbitrate any postexpiration disputes arising from their

contractual relationship.    The Survival Clause indicates the parties’ intent that

contractual obligations would extend beyond the expiration of the Agreement itself,

and the broad language of the Arbitration Clause signals that arbitration is one of

those obligations. Further, even if the Survival Clause did create ambiguity, as KPJ

asserts, that ambiguity would not negate by clear implication the intent of the parties

to engage in postexpiration arbitration. Although courts should generally “apply

ordinary state-law principles that govern the formation of contracts” in deciding



                                            6
whether parties have agreed to arbitrate a dispute, “due regard must be given to the

federal policy favoring arbitration . . . .” Dialysis Access Ctr., 638 F.3d at 376. In

keeping with this, “ambiguities as to the scope of the arbitration clause itself [must

be] resolved in favor of arbitration.” Id.

      Because the parties’ dispute has arisen from their contract and, as written, the

Arbitration Clause fairly implies that postexpiration disputes will be submitted to

arbitration, the issues raised by Toddle Inn’s complaint are subject to arbitration.

B.    Scope of the Arbitration Agreement

      The Arbitration Clause in the Franchise Agreement encompasses “all disputes

between or among the parties.” ECF No. 3-2 at 37 (all capitalization removed). “The

existence of a broad agreement to arbitrate creates a presumption of arbitrability

which is only overcome if it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute.”

Consigli, 873 F. Supp. 2d at 412 (quoting MSAD No. 68 v. Johnson Controls, Inc., 222

F. Supp. 2d 50, 55 (D. Me. 2002)). That is not the case here. Thus, the dispute falls

within the scope of the arbitration agreement.

C.    Waiver of the Right to Arbitration

      “A party may waive arbitration expressly or implicitly.” In re Citigroup, Inc.,

376 F.3d 23, 26 (1st Cir. 2004). KPJ asserts that Toddle Inn has waived its right to

arbitrate by its conduct.    “In determining whether a conduct-based waiver has

occurred, [courts] ask whether there has been an undue delay in the assertion of

arbitral rights and whether, if arbitration supplanted litigation, the other party



                                             7
would suffer unfair prejudice.” Joca-Roca Real Estate, LLC v. Brennan, 772 F.3d 945,

948 (1st Cir. 2014). “The party advocating waiver has the burden of demonstrating

prejudice.” Id. The relevant factors in analyzing a claim of conduct-based waiver

include:

      the length of the delay, the extent to which the party seeking to invoke
      arbitration has participated in the litigation, the quantum of discovery
      and other litigation-related activities that have already taken place, the
      proximity of the arbitration demand to an anticipated trial date, and the
      extent to which the party opposing arbitration would be prejudiced.

Id. No single factor predominates in the analysis. In re Citigroup, Inc., 376 F.3d at

26. “As federal policy strongly favors arbitration of disputes, a waiver is not to be

lightly inferred, thus reasonable doubts as to whether a party has waived the right

to arbitrate should be resolved in favor of arbitration.” In Re Tyco Int’l Ltd. Sec.

Litig., 422 F.3d 41, 44 (1st Cir. 2005) (internal alteration and quotation marks

omitted).

      KPJ argues that Toddle Inn implicitly waived its right to arbitration by taking

actions inconsistent with that right, including filing its complaint; seeking what

amounts to damages by asking the court to order that KPJ pay money that is

allegedly owed to Toddle Inn; and sending a letter to KPJ seeking the preservation of

any evidence in its possession, which KPJ characterizes as a request for discovery.

      Considered in the context of the Franchise Agreement, Toddle Inn’s conduct is

not inconsistent with its right to arbitration. The Injunctive Relief Clause, Section

22.8 of the Franchise Agreement, expressly preserves Toddle Inn’s right to pursue

injunctive relief, “notwithstanding the Arbitration Clause.” ECF No. 3-2 at 38 (all



                                          8
capitalization removed).    Even if, as KPJ asserts, Toddle Inn’s demand for the

payment of money in its complaint exceeded the scope of Section 22.8, there has been

no showing that KPJ has been prejudiced by it.

      In evaluating prejudice in this setting, the First Circuit’s decision in Joca-Roca

Real Estate is instructive. 772 F.3d at 948-51. There, “the plaintiff commenced a civil

action, vigorously prosecuted it, and then—after many months of active litigation—

tried to switch horses midstream to pursue an arbitral remedy.” Id. at 948. During

the eight months that the plaintiff delayed, “the parties conducted sixteen

depositions, propounded and answered interrogatories, and produced and exchanged

thousands of pages of documents.” Id. at 947. The district court concluded that the

defendant had been prejudiced based on the length of the delay and the significant

litigation activity that had taken place. Id. at 950-51. In upholding the district

court’s finding that the plaintiff had implicitly waived its right to arbitration, id. at

951, the First Circuit observed that “[e]arly notice of intent to pursue arbitration

tends to mitigate prejudice by allowing the opposing party to seek prompt resolution

of the arbitrability question or consider circumscribed discovery.” Id. at 950.

      The situation presented here is far removed from that considered in Joca-Roca

Real Estate. Toddle Inn has not engaged in undue delay and an “unremitting pursuit

of litigation,” but rather invoked its right to arbitration early in the proceeding. Id.

Toddle Inn filed its motion seeking arbitration less than a month after filing its

complaint and motion for a TRO. KPJ will not be unfairly prejudiced if arbitration

supplants litigation at this early stage, given that the parties have not yet engaged



                                           9
in any formal discovery.      The preservation letter from Toddle Inn that KPJ

characterizes as a request for discovery is the type customarily exchanged between

lawyers at the outset of litigation, and is, at most, a precursor to formal discovery.

      Considering the relevant factors in the context of this litigation and resolving

all reasonable doubts in favor of arbitration, I conclude that Toddle Inn has not

waived its right to arbitrate this dispute.

                                 III. CONCLUSION

      For the above reasons, Toddle Inn’s Motion to Compel Arbitration and to Stay

Pending Arbitration (ECF No. 16) is GRANTED. All proceedings before this Court

are STAYED pending the outcome of arbitration. It is further ORDERED that the

parties shall file a report every six (6) months detailing the status of the arbitration

proceeding.

      SO ORDERED.

      Dated this 11th day of December, 2018.

                                                         /s/ JON D. LEVY
                                                      U.S. DISTRICT JUDGE




                                              10
